Status of Application
1.	Acknowledgment is made of the amendments filed 05/12/2021. Upon entering the amendments, claim 14, 23, and 29 are amended and claims 1-6, 9-19, 22-25, and 27-32 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/22/2021 was filed after the mailing date of the Final Office Action on 02/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive translucent glass ceramic and dental restorative material, and applicant's arguments show that the glass ceramic and dental restorative material of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the feature of 5-10 wt% ZrO2 spherical nanocrystals, previously present in instant claim 19, is now present in independent claims 23 and 29, and that this feature is not taught by the previously applied prior art to Xia et al. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-6, 9-19, 22-25, and 27-32 are allowed.


Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for manufacturing translucent ZrO2-SiO2 nanocrystalline glass ceramic, precursor powder material, translucent glass ceramic material, or dental restorative material. Specifically, the prior art fails to teach a method wherein a translucent ZrO2-SiO2 nanocrystalline glass ceramic is prepared by providing a solution of a hydrolyzed precursor comprising silicon (IV), a solvent, and an acidic aqueous solution that 2 along with 5-10 wt% nanocrystalline tetragonal ZrO2, wherein the ratio of ZrO2:SiO2 is 60:40 to 80:20 on a molar basis. The prior art additionally does not teach or suggest a translucent glass ceramic comprising 5-10 wt% single crystalline ZrO2 spherical nanocrystals in a glassy SiO2 matrix, and wherein the ratio of ZrO2:SiO2 is 60:40 to 80:20 on a molar basis. Finally, the prior art does not teach or suggest a dental material that is a translucent glass ceramic comprising 5-10 wt% single crystalline ZrO2 spherical nanocrystals in a glassy SiO2 matrix, and wherein the ratio of ZrO2:SiO2 is 60:40 to 80:20 on a molar basis. 
The most relevant prior art reference found is Xia et al (WO-2014111535 A1). The difference from instant claims is that while Xia et al teaches a method for manufacturing a glass ceramic material comprising mixing a first solution containing a silicon precursor with a second solution comprising a zirconium precursor, and wherein after mixing the solution is hydrolyzed and the ratio of Zr:Si in the thus mixed solution is 20:80 to 60:40, Xia does not teach or suggest the acid additions of the instant method claims wherein the acidic aqueous solution has the concentration range therein. Xia also does not teach or suggest a powder material comprising SiO2 along with 5-10 wt% nanocrystalline tetragonal ZrO2, wherein the ratio of ZrO2:SiO2 is 60:40 to 80:20 on a molar basis, or a translucent glass ceramic comprising 5-10 wt% single crystalline ZrO2 spherical nanocrystals in a glassy SiO2 matrix, and wherein the ratio of ZrO2:SiO2 is 60:40 to 80:20 on a molar basis. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW3 June 2021